Citation Nr: 0611953	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
schizoaffective disorder, and bipolar disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for undiagnosed illness 
resulting from service in the Persian Gulf War, to include 
chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army and Army National Guard 
from November 1989 to October 1997, including service in 
Kuwait from March 15, 1991 to June 19, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for PTSD, tinnitus, 
and Gulf War illness.  The RO specifically denied service 
connection for chronic fatigue syndrome due to undiagnosed 
illness in a June 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently has a psychiatric 
disorder, tinnitus, and chronic fatigue syndrome as a result 
of his exposure to depleted uranium and smoke inhalation, as 
well as undocumented shots he received in service.  The 
veteran also recalled experiencing blackouts at night with 
the gas alarm going off and everyone shuffling around to find 
their gas masks, and his fears that he was going to die.  On 
an August 2002 stressor statement, he provided the name of an 
individual, who had died of a result of this exposure.  The 
veteran's wife submitted a statement that after service he 
had problems with his sleeping habits and was impatient and 
irritable.  She also noted that he became extremely 
delusional and paranoid and had to be hospitalized.

The veteran's DD-Form 215 shows that he served in Kuwait from 
March 15, 1991 to June 19, 1991 and was exposed to depleted 
uranium from May 30, 1991 until June 19, 1991.  His DD-Forms 
214 also show that he earned, in pertinent part, the 
Southwest Asia Service Medal with 2 Bronze Stars.

Additionally, post-service medical records dated in 2002 show 
findings of PTSD, schizoaffective disorder, bipolar disorder, 
tinnitus, and sleep problems.  

As the record shows Persian Gulf War service, including 
exposure to depleted uranium for almost one month, and 
current findings of psychiatric disorders, tinnitus, and 
sleep problems, it should be medically determined whether any 
of these are related.  A review of the file shows that the 
veteran has never been afforded an appropriate VA examination 
for the purposes of securing the requisite medical opinion.  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.

Additionally, the veteran mentioned in a February 2003 
statement that he was receiving benefits from the Social 
Security Administration (SSA); but the complete record used 
by SSA as well as their decisional document is not of record.  
VA should contact the veteran to determine whether his SSA 
benefits are for any of the claimed service-connected 
disabilities; if so, VA should obtain the records.  See 38 
C.F.R. § 3.159(c)(2) (2005); Hayes v. Brown, 9 Vet. App. 67, 
74 (1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
notice requirements are satisfied in 
accordance with 38 U.S.C.A. §§ 5103, and 
5103A, and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (Vet. App. March 
3, 2006).  

2.  The AMC/RO should contact the 
veteran to determine whether any of his 
SSA benefits are related to his claimed 
service-connected disabilities, 
including a psychiatric disorder, 
tinnitus, or chronic fatigue syndrome.  
If so, the AMC/RO should obtain the 
records.  The veteran should be given a 
reasonable opportunity to respond to the 
AMC/RO's request. 

3.  After completion of #1-2, the AMC/RO 
should schedule the veteran for a VA 
examination(s) to determine the nature, 
etiology, severity, and date of onset of 
all of his claimed disabilities.  If 
necessary, separate examinations should 
be provided by VA physicians, who 
specialize in the claimed disorder.  The 
claims folder must be made available to 
the examiner(s) for review before the 
examination.  The examiner(s) should 
review the claims file prior to the 
examination of the veteran.  

Specifically, the examiner(s) should do 
the following:

(a)  Determine whether the veteran has a 
diagnosis of PTSD, or any other 
psychiatric disorder, in conformance with 
4th Edition of the Diagnostic and 
Statistical Manual of the American 
Psychiatric Association.

(b)  In so doing, provide an opinion as 
to whether it is very likely, as likely 
as not, or highly unlikely, that the 
veteran's PTSD diagnosis, or any other 
psychiatric disorder, is related to 
service, including the fear of death as a 
result of exposure to depleted uranium in 
service.  

(c)  Provide an opinion as to whether the 
veteran has any signs or symptoms which 
may be manifestations of an undiagnosed 
illness, including fatigue, 
neuropsychological signs or symptoms, or 
sleep disturbances.  If any of these are 
the result of a known diagnosis, provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that the known diagnoses are 
related to service, including exposure to 
depleted uranium in service.  

(d)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely that the veteran's 
tinnitus is related to service.

The examiner(s) must provide in detail 
the reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner(s) 
should indicate so and provide an 
explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


